REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The 112 (b) rejection of claim 22 is withdrawn in view of Applicant’s amendment to claim 22. Specifically, claim 22 has been amended to remove the recitation “the flow rate” .  Additionally, in view of the Applicant filed and Office accepted terminal disclaimer, the nonstatutory double patenting rejection of (1) instant claims 18-23 over claims 23-32 of U.S. Patent 9687348 and (2) instant claims 4-17 over claims 1-22 of U.S. Patent 9687348 in view of Cimetta et al. is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632